Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about January 10, 2006, insofar as it awarded custody of the subject children to respondent, unanimously affirmed, without costs. Appeal from so much of the order as advised respondent to arrange for grandparent and sibling visitation unanimously dismissed as academic, without costs.
While an evidentiary hearing was required (cf. Alix A. v Erika H., 45 AD3d 394 [2007]), Gilbert has now been living uneventfully with respondent for the past two years, and we see no reason to remit the matter for a hearing at this point, particularly where the record supports the court’s finding that awarding *499custody to respondent was in the children’s best interests (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; Skidelsky v Skidelsky, 279 AD2d 356 [2001]; Melnitzky v Melnitzky, 278 AD2d 2 [2000]).
That portion of the order that advised respondent to arrange for grandparent and sibling visitation has been superseded by an order of visitation, rendering academic this aspect of the appeal (see Matter of Maria Raquel L., 36 AD3d 425 [2007]). Concur—Andrias, J.P, Nardelli, Williams, McGuire and Acosta, JJ.